Contracts; disputes; adequacy of drawings; validity of inspection criteria; validity of default termination. — On July 31,1981 the court entered the following order:
On March 13, 1980, 223 Ct.Cl. 656, the court entered an order in this supply contract case, the petition in which set forth five separately numbered causes of action, dismissing the first, third, fourth and fifth causes of action and remanding the case to the trial division for further appropriate proceedings as to the second cause of action.
On July 27, 1981, a trial judge of this court filed a memorandum report recommending that, in accordance *826with the order of the court and the agreement of the parties, judgment be entered as hereafter provided.
it is therefore ordered that the petition be dismissed.